DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/05/2021.
Claims 1 and 11 have been amended and are hereby entered.
Claims 1-11 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/05/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections of the specification have been withdrawn. 
Applicant’s arguments, see pages 10-26, filed 08/05/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-11 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-11 have been maintained. 
First, on page 10, Applicant argues that the claims fall into the one of the four statutory categories of patentable subject matter. Examiner agrees.
Second, on pages 10-16, Applicant argues that the claims do not recite an abstract idea. Examiner respectfully disagrees. Examiner presented the claim limitations of claims 1 and 11 that recited an abstract idea, namely managing the commercial interaction of package delivery/re-delivery upon determining the recipient is unavailable. Obtaining various information in the first 3 limitations of claim 1, (absence of consignee, information relating to candidate receiving agents, position of the package, delivery address of the package) that is used the cost of redelivery of the package and the cost of using a receiving agent to deliver the package in the next two limitations, selecting candidates whose receiving agent costs are less than the 
Regarding the PTAB Appeal referenced by Applicant in this section of the arguments, as an initial matter PTAB decisions are fact-specific and Appeal No. 2017-010856 has not been determined to be precedential or informative as of the writing of this Office Action. Regarding Applicant’s allegation that the PTAB Appeal case and the instant application are similar in that they both provide an improvement in computer functionality or improvements in other technologies, considering whether the judicial exception is integrated into a practical application (with the rationale of improvements to the functioning of a computer or improvement to other technologies being a possible pathway to integrating into practical application) is not done until Prong 2 of Step 2A. In other words, whether the claims provide such an improvement does not affect whether the claims recite an abstract idea in the first place. Instead, the consideration 
However, even when considering the arguments presented on pages 12-16 in the context of Step 2A Prong 2 the arguments are not persuasive. Examiner recognizes that the cited portions of the instant specification provided on pages 13-15 recite benefits of the instant application. However, the benefits/improvements are directed towards the commercial interaction of package delivery. Specifically, the reduced delivery cost and the consignee not being required to make any additional effort to receive the package represent a more cost-effective and convenient commercial interaction for the parties involved in the interaction (shipper and recipient). Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”. Regarding Applicant’s argument that the claims do not recite fundamental economic concepts, Examiner has stated the claims fall into the “commercial or legal interactions” grouping of abstract ideas. While “fundamental economic principles or practices” is another grouping of abstract ideas, the claims only need to fall into at least one grouping to recite an abstract idea. For at least the reasoning above, the claims fall into the “commercial or legal interactions” grouping and therefore recite an abstract idea.
Next, Applicant argues on pages 16-24 that any judicial exceptions recited in the claims are integrated into a practical application. Examiner respectfully disagrees. Regarding Applicant’s argument that the computer recited in claim 1 is not generic because it executes a method when information indicating absence of a consignee at a delivery address of a package being delivered is obtained, neither the claims nor the instant specification provide evidence that the ability to execute a method conditional on obtaining information indicating absence of a consignee is specialized to the point where a generic computing components would be unable to perform as claimed. Indeed, Fig. 2 and page 12 of the specification recite “FIG. 2 is a block diagram of an example of a configuration of information processing system 31 according to the 
Regarding Applicant’s argument regarding alleged similarities between informative PTAB decision in Ex Parte Smith, the argument is not persuasive because of the differences in the fact patterns of Ex Parte Smith and the instant application. As an initial matter, Examiner notes that patent eligibility is determined based on the MPEP and Official Guidance from the Office, not PTAB decisions, even if the decisions are informative. Specifically, “the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades” which provide the specific technological improvement in Ex Parte Smith do not have an analogue in the instant application. The timing and restraints on trading were integral to the function of the hybrid trading system with both electronic trades and trades made on the trading floor. As discussed above, based on the claims and specification, generic computing components can be applied to execute the method of claim 1. Further, no such critical timing exists in the instant application. As stated on page 19 of the specification “Absence detector 411 detects that consignee 2 of the package being delivered is absent. For example, absence detector 411 may detect absence of consignee 2 by deliverer 4 actually going to consignee 2, finding out the absence of consignee 2, and inputting the absence to deliverer terminal 41.  Alternatively, absence detector 411 may detect absence of consignee 2 by receiving the sensor information of a device disposed at the delivery address.” Exactly when the present invention obtains information indicating absence of a recipient is thus not critical to the present invention.
The improvements that Applicant describes as technological on pages 19-21 are the same as those discussed above regarding pages 12-16 of Applicant arguments. Specifically, 
Regarding Applicant’s arguments on pages 22-23 that the claimed invention is directed to a particular, limited application of package delivery, the argument is not persuasive because per MPEP 2106.04 I. “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible)”. Therefore, regardless of how broadly (or narrowly) the claims recite the commercial interaction of package delivery, the claims can still be directed to the judicial exception as is the case in the instant application.
Finally, Applicant argues on pages 24-26 that the claims are eligible at Step 2B because they allegedly claim additional elements that are not well-understood, routine, or conventional activity. Examiner respectfully disagrees. While Examiner agrees that conclusions regarding well-understood, routine, and conventional elements must be fact based and rejections supported by one of the options Applicant lists on page 25, in the instant application well-understood, routine, and conventional analysis is not required because the additional elements in claim 1 (a computer), claim 6 (a device), and claim 11 (an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, and a notifying unit) all, individually and in combination, amount to no more than mere instructions to apply the judicial exception using generic computer components for at least the reasons discussed above. Per MPEP 2106.05 I.A. “Limitations that the courts have found not to be enough to qualify as 
Applicant’s arguments, see pages 29-35, filed 08/05/2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-10 have been fully considered and are persuasive. Applicant’s amendment to claim 1, which replaced “when information indicating absence of a consignee…is obtained” with “obtaining information indicating absence of a consignee,” removed the contingency in claim 1. By removing the contingency, the remaining limitations in method claim 1 are now required to read on the claim under broadest reasonable interpretation. Also, by removing the contingency the limitations of dependent claims 2-10 are also now required. As discussed in the 5/26/21 Office Action and discussed below, Arshad does not explicitly teach calculating a redelivery cost or a receiving agent delivery cost, selecting the receiving agent whose receiving agent delivery cost is less than the redelivery cost, and notifying the receiving agent of a request for acting to receive the package. Therefore, Arshad does not teach all of the limitations of amended claim 1 under broadest reasonable interpretation of the amended claim. Therefore, the 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the notification of receiving agents in sequence from the receiving agent with the lowest receiving agent delivery cost among the agents is taught by the new reference Alioto (U.S. Pre-Grant Publication No. 2016/0092836, hereafter known as Alioto), whose inclusion has been necessitated by Applicant’s amendment. Detail regarding the teachings of Alioto are in the claim 1 rejection below.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “obtaining, for each of candidates…” when it appears it should recite “obtaining, for each of a plurality of candidates…” or the like
Claim 11 recites “…obtains, for each of candidates…” when it appears it should recite “…obtains, for each of a plurality of candidates…” or the like
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a candidate information obtaining unit” in claim 11
“a package information obtaining unit” in claim 11
“a selecting unit” in claim 11
“a notifying unit” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per MPEP 2181 II. B., a computer-implemented means-plus-function limitation must have a physical structure (hardware) as well as an algorithm disclosed in the specification. Regarding the limitations listed above, hardware for all of the limitations is disclosed in lines 5-11 of page 13 of the specification. The algorithms for the above limitations are found in the following places:
Lines 10-17 of page 14 disclose the algorithm for “a candidate information obtaining unit”
Lines 18-29 of page 14 disclose the algorithm for “a package information obtaining unit”
Line 32 of page 16 thru line 10 of page 18 discloses the algorithm for “a selecting unit”
Lines 11-29 of page 18 disclose the algorithm for “a notifying unit”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing the delivery of a package when a consignee is not present at the original delivery location. 
Claim 1 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a device. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 7-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human activity including managing commercial interactions. When information indicating absence of a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, and a notifying unit. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, and a notifying unit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (U.S. Pre-Grant Publication No. 2018/0204178, hereafter known as Arshad) in view of Bostick et al. (U.S. Pre-Grant Publication No. 2017/0293886, hereafter known as Bostick), further in view of Hens et al. (U.S. Pre-Grant Publication No. 2017/0249581, hereafter known as Hens) and Alioto (U.S. Pre-Grant Publication No. 2016/0092836, hereafter known as Alioto).
Regarding claim 1, Arshad teaches:
An information processing method executed by a computer, the information processing method comprising: obtaining information indicating absence of a consignee at a delivery address of a package being delivered; obtaining, for each of candidates for a receiving agent who acts to receive the package, information related to the candidate (see Fig. 4 and [0032] "FIG. 4 is a flow diagram of the steps performed by a computer automated method embodying the invention to support a packet delivery" as well as S18 and [0040] "Step S18 follows the branch which is followed when no co-location was determined in Step S14 (“NO” branch)...the delivery app 18 attempts to find a friend who is at home. It does this by selecting from among one or more possible delivery addresses which have been pre-registered by the recipient as local addresses of friends an alternative delivery address at which a friend is currently located with reference to a mobile device 22 registered to that friend" checking whether each of a multitude of friends is at their address)
obtaining information indicating a position of the package and information indicating the delivery address of the package (see [0040] "Depending on the extent of the geo-fenced area, Step S18 may be performed when the delivery vehicle is more or less at the designated delivery address, e.g. within 50 meters, or may be performed at some time during the approach to the designated delivery address, e.g. when entering the general neighborhood" location of package (on delivery vehicle) relative to location of designated delivery address)
Arshad further teaches redelivery of the package if no alternate delivery address is found (see [0044] “Step S22 is the branch of the process that is followed if no friend is found in Step S18, that is no friend who is detected to be at home… the logistics app 12 messages the recipient to pass on this information together with any supplementary information regarding the subsequent delivery process. By way of example the subsequent delivery process might involve 
calculating a redelivery cost required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address
calculating, for each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate (see [0081] "the system would compare the costs of return against the determined cost for making a delivery to the Plan B user. May factors may be taken into account, such as the exact distance from the current location on the original delivery and return path, to the backup delivery location. The distance from the return path to make the delivery, plus the return path from the location of the backup delivery, is compared to the return path from the location at which the delivery vehicle received notification of that the planned delivery was undeliverable. The travel costs are determined and compared as well as considering any potential loss of profit" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery” Checking costs for each of the friends in Arshad)
selecting, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the redelivery cost (see [0081] "the system would compare the costs of a return against a business pre-defined threshold. If that threshold is exceeded, the backup delivery is implemented. In a more robust scenario, the system would compare the costs of return against the determined cost for making a delivery to the Plan B user" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential 
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with Arshad. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Therefore, by using the teaching of Bostick in the method of Arshad, the combination allows the delivery service of Arshad to maximize profit/minimize loss when a recipient is determined to be not at home.
Bostick further teaches in [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery”. However, the combination of Arshad and Bostick does not explicitly teach notifying receiving agents of a query about whether or not it is possible to act to receive the package and notifying a receiving of a request to receive the package. Hens teaches:
notifying the receiving agents of a query about whether or not it is possible to act to receive the package,  (see Fig. 16 text queries to neighbors asking if they are available to receive a package and [0026] "Analysis of hysteresis in the communication with these neighbors, with higher weighting for rapid response, for example will increase the ranking of the neighbor within the system selection process. In one embodiment, hysteresis can be applied on the communication lag time as part of the selection process, namely if someone takes too long to respond, they may be the last to 
and notifying the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package (see Fig. 16 text queries, specifically Sarah responding “Yes” to indicate it is possible for her to receive a package, and the system responding “Thanks Sarah!! We’re on the way” to notify Sarah that she specifically is being requested to receive the package)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Arshad and Bostick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hens to the teaching of the combination of Arshad and Bostick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting a receiving agent to receive the package. Further, applying requesting a receiving agent to receive the package to the combination of Arshad and Bostick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient hand off to the receiving agent, as the receiving agent would be alerted that a package was incoming and prepare to receive the package once the delivery person arrived.
Hens further teaches in Fig. 16 that the selected receiving agents are queried about their availability simultaneously (same query by Buurb goes into a group chat with both Tim and Sarah). Bostick similarly teaches in [0066] that potential alternate buyers are contacted simultaneously. Therefore, the combination of Arshad, Bostick and Hens still does not explicitly teach notifying the receiving agents of a query about whether or not it is possible to act to receive the package in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents
notifying the receiving agents of a query about whether or not it is possible to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents (see [0004] “The ERP or TMS will then first tender the shipment to the lowest cost transportation provider (Carrier One) based on their existing contract rates. Carrier One will then have the option to accept or reject the order based on their available capacity. In the event that Carrier One rejects the shipment, the ERP or TMS will then tender the shipment to the next most competitive transportation provider in the cost sequence (Carrier Two) for accept or reject of the shipment. Overall, the tendering sequence will continue until the final acceptance by a transportation provider” asking receiving agents in ascending cost order until one accepts)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Alioto with those of Arshad, Bostick and Hens. As Alioto states in [0005] “The key benefit of this transportation management process is insuring that the low cost provider is selected”. While the combination of Arshad, Bostick and Hens would still save on costs compared to redelivering the package because each of the selected candidates have a receiving agent cost less than the redelivery cost, a quick-responding but not as cost-efficient receiving agent would prevent the combination from realizing the largest financial benefit of using receiving agents instead of redelivery. By ensuring the lowest cost provider is selected, the combined system of Arshad, Bostick, Hens and Alioto can ensure the end recipient of the package can will receive the package with the least amount of additional cost incurred by the system. 
Regarding claim 2, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Bostick further teaches:
the redelivery cost is calculated by using at least one of a distance between a position where the redelivery of the package starts and the delivery address, or a height of the delivery address (see [0080] "If any in-progress delivery order is cancelled, or for other reasons the drop off point is deemed unattainable, then software installed in the delivery vehicle will understand two possible choices. Choice one is a return to the warehouse...The delivery vehicle will first determine its distance back to the warehouse (starting point and point of return), and calculate the overall cost for returning to the warehouse for a later delivery of the same product. The cost determination takes into account that travel back to the warehouse, labor to restock the item, labor to subsequently prepare the item for later delivery, and the re-delivery of the item")
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Arshad, Bostick, Hens and Alioto. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Therefore, by using the teaching of Bostick in the method of the combination of Arshad, Bostick, Hens and Alioto, the combination allows the delivery service of Arshad to maximize profit/minimize loss when a recipient is determined to be not at home.
Regarding claim 3, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches:
the information related to the candidate includes a position of the receiving agent (see [040] "the delivery app 18 attempts to find a friend who is at home. It does this by selecting from among one or more possible delivery addresses which have been pre-registered by the recipient as local addresses of friends an alternative delivery address at which a friend is currently located with reference to a mobile device 22 registered to that friend" information is whether the receiving agent is at home)
However, as discussed above, Arshad does not explicitly teach calculating a receiving agent delivery cost. Bostick further teaches:
and the receiving agent delivery cost includes a cost calculated by using at least one of a distance between the position of the package and the position of the receiving agent, or a height of the position of the receiving agent (see [0081] "the determined cost for making a delivery to the Plan B user. May factors may be taken into account, such as the exact distance from the current location on the original delivery and return path, to the backup delivery location")
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Arshad, Bostick, Hens and Alioto. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Therefore, by using the teaching of Bostick in the method of the combination of Arshad, Bostick, Hens and Alioto, the combination allows the delivery service of Arshad to maximize profit/minimize loss when a recipient is determined to be not at home.
Regarding claim 4, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Bostick further teaches:
and the receiving agent delivery cost includes a cost based on the compensation (see [0081] "the determined cost for making a delivery to the Plan B user...The travel costs are determined and compared as well as considering any potential loss of profit" delivery discounts of Hens potential loss of profit for delivery service)
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Arshad, Bostick, Hens and Alioto. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Therefore, by using the teaching of Bostick in the method of the combination of Arshad, Bostick, Hens and Alioto, the combination allows the delivery service of Arshad to maximize profit/minimize loss when a recipient is determined to be not at home.
The compensation of Bostick is discounts for purchasing the item being delivered. Therefore, the combination of Arshad and Bostick do not explicitly teach including a compensation for the receiving agent for receiving the package. However, Hens teaches:
the information related to the candidate includes a compensation for acting to receive the package (see [0017] "by accepting delivery, trusted neighbors receive cash, credits and delivery discounts that are automatically accrued and stored in their account")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of receiving agent compensation of Hens for the receiving agent item discounts of the combination of Arshad, Bostick, Hens and Alioto. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches:
the information indicating the absence of the consignee includes information based on sensor information of a device disposed at the delivery address (see [0036] "It will be noted that location of the recipient's registered mobile device 22, which is a user equipment in the language of telecoms standards, may take place either through the mobile network or through a home LAN or WLAN connection. That is, even if the recipient is at home and their registered mobile device is connected to a home LAN, and the registered mobile device 22 has no mobile network reception, the recipient being at home can still be ascertained" home LAN is device disposed at address, connectivity of user device to LAN is sensor data)
Regarding claim 8, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Hens further teaches:
notifying a query to the receiving agent, the query being about whether the receiving agent is capable of acting to receive the package (see Fig. 16 text queries to neighbors asking if they are available to receive a package and [0026] "Analysis of hysteresis in the communication with these neighbors, with higher weighting for rapid response, for example will increase the ranking of the neighbor within the system selection process. In one embodiment, hysteresis can be applied on the communication lag time as part of the selection process, namely if someone takes too long to respond, they may be the last to be consulted for availability" neighbors are asked to act as a receiving agent for the package)
wherein the query includes information related to the package (see Fig. 16 queries asking if any agents are capable of receiving a package within 15 minutes, information related to the package is the delivery time being within 15 minutes)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Arshad, Bostick, Hens and Alioto would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hens to the teaching of the combination of Arshad, Bostick, Hens and Alioto would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting a receiving agent to receive the package. Further, applying requesting a receiving agent to receive the package to the combination of Arshad, Bostick, Hens and Alioto would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient hand off to the receiving agent, as the receiving agent would be alerted that a package was incoming and prepare to receive the package once the delivery person arrived.
Regarding claim 10, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches:
notifying an instruction to deliver the package to the receiving agent (see [0049] "In Step S31, on crossing the geo-fence, the delivery vehicle is either instructed to re-route to an alternative delivery address")
Regarding claim 11, Arshad teaches:
An information processing system, comprising: when information indicating absence of a consignee at a delivery address of a package being delivered is obtained, a candidate information obtaining unit which obtains, for each of candidates for a receiving agent who acts to receive the package, information related to the candidate (see [0055] “FIG. 6 shows a structure of a computer system 501 and computer program 507 that may be used to implement the above-described methods embodying the present invention…At least one memory device 505 contains stored computer program 507, which is a computer program that comprises computer-executable instructions. The stored computer program 507 includes a program that implements a method for the efficient selection of runtime rules for programmable search in accordance with the present example…The processor 503 executes the stored computer program 507” processor is candidate information obtaining unit and Fig. 4 and [0032] "FIG. 4 is a flow diagram of the steps performed by a computer automated method embodying the invention to support a packet delivery" as well as S18 and [0040] "Step S18 follows the branch which is followed when no co-location was determined in Step S14 (“NO” branch)...the delivery app 18 attempts to find a friend who is at home. It does this by selecting from among one or more possible delivery addresses which have been pre-registered by the recipient as local addresses of friends an alternative delivery address at which a friend is currently located with reference to a mobile device 22 registered to that friend" checking whether each of a multitude of friends is at their address)
a package information obtaining unit which obtains information indicating a position of the package and information indicating the delivery address of the package (see [0055] 
Arshad further teaches redelivery of the package if no alternate delivery address is found (see [0044] “Step S22 is the branch of the process that is followed if no friend is found in Step S18, that is no friend who is detected to be at home… the logistics app 12 messages the recipient to pass on this information together with any supplementary information regarding the subsequent delivery process. By way of example the subsequent delivery process might involve any of the following: attempt to redeliver next day”). Arshad also teaches selecting the alternate delivery address based on proximity to the current or future location of the deliverer (see [0040] “If there are multiple alternative delivery addresses at which a friend is currently located, the delivery app 18 selects one of the alternative delivery addresses based on logic programmed into the delivery app 18. One factor will be proximity with reference at least to the current location of the delivery device 16. Other factors may be included, such as the intended route to the next delivery.”). Arshad also teaches the recipient being notified upon the successful completion of a delivery to an alternate delivery address (see [0043] “In Step S21, the delivery 
a redelivery cost calculator which calculates a redelivery cost required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address (see Fig. 4 processor 404 and [0091] “Backup delivery program 300 is stored in persistent storage 408 for execution by one or more of the respective computer processors 404 via one or more memories of memory 406” as well as [0080] "If any in-progress delivery order is cancelled, or for other reasons the drop off point is deemed unattainable, then software installed in the delivery vehicle will understand two possible choices. Choice one is a return to the warehouse...The delivery vehicle will first determine its distance back to the warehouse (starting point and point of return), and calculate the overall cost for returning to the warehouse for a later delivery of the same product. The cost determination takes into account that travel back to the warehouse, labor to restock the item, labor to subsequently prepare the item for later delivery, and the re-delivery of the item")
a receiving agent delivery cost calculator which calculates, for each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate (see Fig. 4 processor 404 and [0091] “Backup delivery program 300 is stored in persistent storage 408 for execution by one or more of the respective computer processors 404 via one or more memories of memory 406” as well as [0081] "the system would compare the costs of return against the determined cost for making a delivery to the Plan B user. May 
a selecting unit which selects, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the redelivery cost (see Fig. 4 processor 404 and [0091] “Backup delivery program 300 is stored in persistent storage 408 for execution by one or more of the respective computer processors 404 via one or more memories of memory 406” as well as [0081] "the system would compare the costs of a return against a business pre-defined threshold. If that threshold is exceeded, the backup delivery is implemented. In a more robust scenario, the system would compare the costs of return against the determined cost for making a delivery to the Plan B user" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the 
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with Arshad. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Therefore, by using the teaching of Bostick in the method of Arshad, the combination allows the delivery service of Arshad to maximize profit/minimize loss when a recipient is determined to be not at home.
Bostick further teaches in [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery”. However, the combination of Arshad and Bostick does not explicitly teach notifying a receiving of a request to receive the package. Hens teaches:
and a notifying unit which notifies the receiving agents of a query about whether or not it is possible to act to receive the package,  (see Fig. 2 Processor 200 and [0053] “The communication module 214 provides the capability to transfer or receive information between the delivery agents and the backend intelligence” as well as Fig. 16 text queries to neighbors asking if they are available to receive a package and [0026] "Analysis of hysteresis in the communication with these neighbors, with higher weighting for rapid response, for example will increase the ranking of the neighbor within the system selection process. In one embodiment, hysteresis can be applied on the communication lag time as part of the selection process, namely if someone takes too 
and notifies the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package (see Fig. 16 text queries, specifically Sarah responding “Yes” to indicate it is possible for her to receive a package, and the system responding “Thanks Sarah!! We’re on the way” to notify Sarah that she specifically is being requested to receive the package)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Arshad and Bostick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hens to the teaching of the combination of Arshad and Bostick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting a receiving agent to receive the package. Further, applying requesting a receiving agent to receive the package to the combination of Arshad and Bostick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient hand off to the receiving agent, as the receiving agent would be alerted that a package was incoming and prepare to receive the package once the delivery person arrived.
Hens further teaches in Fig. 16 that the selected receiving agents are queried about their availability simultaneously (same query by Buurb goes into a group chat with both Tim and Sarah). Bostick similarly teaches in [0066] that potential alternate buyers are contacted simultaneously. Therefore, the combination of Arshad, Bostick and Hens still does not explicitly teach notifying the receiving agents of a query about whether or not it is possible to act to receive the package in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents
notifies the receiving agents of a query about whether or not it is possible to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents (see [0004] “The ERP or TMS will then first tender the shipment to the lowest cost transportation provider (Carrier One) based on their existing contract rates. Carrier One will then have the option to accept or reject the order based on their available capacity. In the event that Carrier One rejects the shipment, the ERP or TMS will then tender the shipment to the next most competitive transportation provider in the cost sequence (Carrier Two) for accept or reject of the shipment. Overall, the tendering sequence will continue until the final acceptance by a transportation provider” asking receiving agents in ascending cost order until one accepts)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Alioto with those of Arshad, Bostick and Hens. As Alioto states in [0005] “The key benefit of this transportation management process is insuring that the low cost provider is selected”. While the combination of Arshad, Bostick and Hens would still save on costs compared to redelivering the package because each of the selected candidates have a receiving agent cost less than the redelivery cost, a quick-responding but not as cost-efficient receiving agent would prevent the combination from realizing the largest financial benefit of using receiving agents instead of redelivery. By ensuring the lowest cost provider is selected, the combined system of Arshad, Bostick, Hens and Alioto can ensure the end recipient of the package can will receive the package with the least amount of additional cost incurred by the system. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Bostick, further in view of Hens, Alioto and Aziz et al. (U.S. Pre-Grant Publication No. 2017/0330256, hereafter known as Aziz).
Regarding claim 5, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches receiving agents having customer accounts in Fig. 3 and [0031]. As discussed regarding claim 1, Bostick teaches the calculation of the redelivery cost and backup delivery cost. Hens further teaches:
 (see [0017] "by accepting delivery, trusted neighbors receive cash, credits and delivery discounts that are automatically accrued and stored in their account")
and assigning the incentive calculated to the receiving agent (see [0017] "by accepting delivery, trusted neighbors receive cash, credits and delivery discounts that are automatically accrued and stored in their account")
It would have been obvious to one of ordinary skill in the art at the time of filing to include giving an incentive to receiving agents as taught by Hens in the combination of Arshad, Bostick, Hens and Alioto, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Bostick teaches the calculation of the redelivery cost and the receiving agent delivery cost, Hens is silent regarding how the incentive assigned to the receiving agent is determined. Therefore, the combination of Arshad, Bostick, Hens and Alioto does not explicitly teach the incentive being calculated based on a difference between the redelivery cost and the receiving agent delivery cost. However, Aziz teaches:
calculating an incentive based on a difference between the redelivery cost and the receiving agent delivery cost (see [0028] "the computing device 110 may determine a maximum permissible incentive amount based on the purchase price and the corresponding procurement cost (block 314). For example, the computing device 110 
and assigning the incentive calculated to the receiving agent (see [0019] “the computing device 110 offers an incentive to the customer 140, e.g., as an attempt to motivate the customer's 140 participation in fulfilling an online order. Such an incentive may include a discount on one or more items and/or store credit, for example.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Aziz with the combination of Arshad, Bostick, Hens and Alioto. As Aziz states in the citation to [0028] above, calculating an incentive based on the difference between two costs preserves a minimum profit for the service. By using this method to calculate the incentives assigned in Arshad, Bostick, Hens and Alioto, the combination can ensure that a profit is made on the delivery via receiving agent while still incentivizing receiving agents to participate in deliveries.
Regarding claim 7, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches receiving agents having customer accounts in Fig. 3 and [0031]. Arshad (in ….) and Bostick (in [0050] “Backup delivery boundaries 240 are represented as a pair of dashed lines defining an area extending from delivery path 230. Backup delivery boundaries 240 defines an area in which a backup delivery is determined to be favorable”) both teach the narrowing down of receiving agent candidates based on location. However, the combination of Arshad, Bostick, Hens and Alioto does not explicitly teach obtaining attribute information of the package being delivered, narrowing down the candidates based on attribute info of the package and of the packages the receiving agent 
obtaining attribute information of the package being delivered and narrowing down the one or more candidates by using the attribute information of the package being delivered and attribute information of a package receivable by the receiving agent (see [0033] “the profile may contain limitations on the types of items the customer is willing and/or able to deliver. For example, the profile may indicate that customer 140 is unable to lift items heavier than 40 pounds. Accordingly, the computing device 110 may decide whether to select customer 140 based on a comparison between the item ordered and any limitations on item types indicated in the profile” comparing weight attribute of item with max weight attribute of receiving agent and narrowing down candidates based on the comparison)
wherein the information related to the candidate includes the attribute information of the package receivable by the receiving agent (see [0033] “the profile may contain limitations on the types of items the customer is willing and/or able to deliver. For example, the profile may indicate that customer 140 is unable to lift items heavier than 40 pounds”)
One of ordinary skill in the art would have recognized that applying the known technique of Aziz to the combination of Arshad, Bostick, Hens and Alioto would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aziz to the teaching of the combination of Arshad, Bostick, Hens and Alioto would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such narrowing down candidates for receiving agents based on attributes of items being delivered and attributes of items that the receiving agent can receive. Further, applying narrowing down candidates for receiving agents based on attributes of items being delivered and attributes of items that the receiving agent can .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Bostick, further in view of Hens, Alioto and Scofield et al. (U.S. Pre-Grant Publication No. 2018/0285806, hereafter known as Scofield).
Regarding claim 9, the combination of Arshad, Bostick, Hens and Alioto teaches all of the limitations of claim 1 above. Arshad further teaches
and the one or more candidates are narrowed down by using the  (see [0040] "the delivery app 18 attempts to find a friend who is at home. It does this by selecting from among one or more possible delivery addresses which have been pre-registered by the recipient as local addresses of friends an alternative delivery address at which a friend is currently located")
Arshad also teaches receiving agents having customer accounts in Fig. 3 and [0031]. However, the information related to the candidates used to narrow down the candidates in Arshad is mobile device location information, not schedule information. Therefore, the combination of Arshad, Bostick, Hens and Alioto does not explicitly teach information related to the candidate including schedule information that is then used to narrow down the candidates. Scofield teaches:
the information related to the candidate includes schedule information preset by the receiving agent (see [0038] "it is possible that a given courier 113 may generate and store multiple itineraries 163 in association with their courier profile 156. In this respect, the courier 113 may select one of the itineraries 163 listed as active. An active itinerary 163 is one that the courier 113 intends to follow for a given day, for example, given their daily routine" and [0045] "the courier 113 can inform the ad-hoc delivery application 123 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of schedule information of Scofield for the mobile device location information of the combination of Arshad, Bostick, Hens and Alioto. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 30, 2021